Citation Nr: 1610626	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  10-03 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.   Entitlement to service connection for a left ankle disability. 

3.  Entitlement to initial compensable evaluation for the service-connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Appellant served on active duty for training (ACDUTRA) from January 1968 to May 1968 with the Army National Guard.  He had additional periods of ACDUTRA and inactive duty training (INACDUTRA) from October 1967 to October 1973.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), in Houston, Texas, which denied the Appellant's claims for service connection for bilateral hearing loss, left ankle disability, and right ankle disability.  

The matters were previously before the Board in July 2013 and remanded for further development and adjudication.  Following the remand, the RO awarded service connection for bilateral hearing loss.  See November 2013 Rating Decision.  
So the Appellant's entitlement to service connection for hearing loss is no longer in dispute.  However, he has separately appealed the "downstream" rating that was assigned for this disability.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  In awarding service connection for hearing loss, the RO assigned an initial noncompensable evaluation effective from November 2007.  In December 2013, the Appellant expressed disagreement with the initial noncompensable evaluation.  The Appellant has not been provided a Statement of the Case (SOC) concerning this additional claim, however, or therefore given opportunity in response to also file a Substantive Appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of this additional claim to the Board.  38 C.F.R. § 20.200 (2015).  The appropriate disposition in this circumstance is to remand, rather than merely refer, the claim, so it is being remanded to the Agency of Original Jurisdiction (AOJ).  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

FINDINGS OF FACT

The most probative (meaning most competent and credible) medical and other evidence of record preponderates against finding that the Appellant's Rheumatoid Arthritis of the right and left ankles is due to injury or disease incurred during a period of ACDUTRA.


CONCLUSIONS OF LAW

1.  The criteria are not met for entitlement to service connection a right ankle disability.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.6(a), (d), 3.102, 3.159, 3.303 (2015).

2.  The criteria are not met for entitlement to service connection a left ankle disability.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.6(a), (d), 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and, ideally, prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ), VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of his and VA's respective responsibilities in obtaining this necessary supporting evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

When the claim is for service connection, this notice should also address the "downstream" disability rating criteria and effective date elements of the claim in the eventuality service connection is granted.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the Appellant pre-adjudication notice by letter dated in January 2008, which included the required information concerning the downstream elements of his claims pursuant to the holding in Dingess.

Moreover, to satisfy its additional obligation to assist the Appellant with these claims, VA has obtained his service treatment and personnel records, and also assisted him in obtaining other relevant evidence - including concerning his evaluation and treatment since service, additionally provided him a VA compensation examination, including for a medical nexus opinion concerning the etiology of his claimed conditions, especially in terms of its purported relationship with his military service.  

As noted in the Introduction, the matter was previously before the Board in July 2013 and remanded for further development, to include obtaining any outstanding private medical records.  In July 2013, pursuant to Board remand, the RO requested the Appellant complete the necessary consent forms to obtain any missing private treatment records.  The Appellant acknowledged receipt of the request for additional records and indicated that he did not have any more medical records other than those previously submitted.  See response received in August 2013.  He further indicated that all medical records regarding his ankles were already a matter of record.  

Thus, all known and available records relevant to the claims at issue in this appeal have been obtained and associated with the file, to the extent obtainable, and the Appellant has not contended otherwise, much less shown that any notice or assistance defect, even on the chance one has occurred, is unduly prejudicial, meaning necessarily outcome determinative of his claim, i.e., more than harmless.  Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); 38 C.F.R. § 20.1102.
II. Analysis

In deciding this claim, the Board has reviewed all of the evidence in the Appellant's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Establishing entitlement to service connection generally requires having competent and credible evidence of:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) correlation or "nexus" between the disease, injury or event in service and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In this decision the Board has considered all lay and medical evidence as it pertains to this claim.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the competency and credibility and consequent probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

The question of whether the Appellant has a bilateral ankle disorder is not in dispute.  He has been diagnosed with Rheumatoid Arthritis.  What is in dispute, however, is whether this disability incepted during his service or is otherwise related or attributable to his service.  And after reviewing the evidence, the Board finds that service connection must be denied because the preponderance of the evidence is against this posited correlation.  

At the outset, the Board notes that active military service includes any period of active duty (AD) or ACDUTRA during which the Veteran was disabled from disease or injury and any period of INACDUTRA during which the Veteran was disabled from injury (but not disease). 38 U.S.C.A. §§ 101(21), (22), (23), (24), 106, 1110 (West 2014); 38 C.F.R. §§ 3.6(a), (d), 3.303(a) (2015). 

Arthritis is considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  It also does not apply to claims predicated on ACDUTRA and INACDUTRA service, only AD, and there equally are no presumptions of soundness and aggravation concerning claims premised on ACDUTRA and INACDUTRA service. 

Reserve and National Guard service generally means ACDUTRA and INACDUTRA. ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505. 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.

National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state. "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States[; a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007). "Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.  

To the extent the Appellant may have the claimed disorders as a result of injury or disease incurred or aggravated during his time in the Army National Guard, it must be remembered that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110 , 1131 and 38 C.F.R. § 3.303(a).  Thus, to establish his status as a "Veteran" based upon a period of ACDUTRA, he must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA. 38 C.F.R. § 3.1(a), (d).  The fact that he has established his status as a "Veteran" for purposes of other periods of service (e.g., a prior period of AD) does not obviate the need to establish that the claimant is also a "Veteran" for purposes of the period of ACDUTRA if the claim for benefits is premised on that period of ACDUTRA. 
Similarly, in order for him to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury (but not disease) incurred or aggravated during his INACDUTRA.

The Appellant in this case alleges that he sustained a left ankle fracture during basic training (presumably sometime between January 1968 and May 1968).  He asserts that he sustained a right ankle fracture in June 1972 while on ACDUTRA.  The Appellant does not contend the injuries occurred during INACDUTRA and thus, he must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during a period of ACDUTRA.   . 

The Appellant's service treatment records (STRs) contain a notation of pulled left foot tendon on an April 1968 report of medical examination.  No other abnormalities, including fracture of the ankle, were found on physical examination.  The Appellant denied any bone, joint, or other deformity.  He also denied any foot trouble on the corresponding medical history report.  He received treatment for a right ankle sprain in June 1972 (during a period of ACDUTRA) after stepping in a ditch.  He was treated at Darnell Army Hospital.  X-rays were ordered and negative for a fracture.  He was placed in a soft cast.  He was on light duty (no running or marching) until September 1972.  

To the extent the Veteran is asserting that he has had continuing or ongoing problems with his ankles since service, these statements are not found to be credible.  Notably, the Appellant reported no ankle trouble on a December 1972 report of medical history and the corresponding physical examination, including of the lower extremity, was normal.  Both records were unremarkable for indication of a bilateral ankle disorder, either in the way of relevant subjective complaint or objective clinical finding such as a pertinent diagnosis.  

Post-service, private medical records show that he has been receiving medical care for rheumatoid arthritis since 1991, some 18 years after his National Guard service.  
Thus, the evidence of record reveals there was a prolonged period following conclusion of his service (18 years) without relevant medical complaint or treatment, and this may be considered as evidence against the claims, albeit cannot be the sole or only basis for denying the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  

In fact, x-rays of the bilateral ankles taken in January 1995 were negative for any osteophytes or fracture, as were x-rays in September 1998.  Records dated in October 1999 reveal the Veteran had significant osteoporosis for someone 52 years old.  He was on Prednisone.  The physician noted a huge risk of fracture in the future.  Entries dated in September 2000 reveal the Veteran had a left ankle injury and was given a cast.  It was not until July 2002 when computerized tomography (CT) of the right ankle showed a small bone fragment consistent with a remote avulsion fracture of the lateral talus.  X-rays of the left ankle in September 2002 were negative for a left ankle fracture.  June 2004 x-ray of the right ankle showed a small bony density below the lateral malleolus representing an old injury.  There was no acute fracture, dislocation, or chondromalcinosis seen.  On VA examination in August 2008, x-rays showed degenerative changes in the right ankle and an accessory ossicle in the left ankle versus an old avulsion fracture of the lateral malleolus joints.

Bilateral ankle fractures were not shown during any period of ACDUTRA and in fact, right ankle fracture was specifically ruled out by x-ray in 1972 despite assertions by the Appellant and in statements submitted on his behalf.  The Board realizes the Appellant is competent to report an injury and symptoms of pain and swelling in the ankles.  But he, along with his wife and former military buddy, is incompetent to determine whether these symptoms are a manifestation of a disability or disease owing to his ACDUTRA.  See Jandreau, supra.  A fracture is a complex, not simple, condition, so medical evidence, not just lay evidence, is required to establish this diagnosis.  See also 38 C.F.R. § 3.159(a)(1) and (a)(2) defining what constitutes lay versus medical evidence.

Service connection may only be granted if there is some competent and credible evidence otherwise linking or attributing the current disability owing to this condition to the Appellant's period of ACDUTRA.  Here, though, there is no such competent and credible evidence, even after the Appellant was examined by VA in 2008 and 2013.  

As noted above, private medical records reveal a post-service left ankle injury in 2000 for which the Veteran was casted.  These records also show he had significant osteoporosis for someone his age and was at risk of fracture.  Again, a remote avulsion fracture of the lateral talus fracture of the right ankle was not shown until 2002.  Thus, the evidence clearly casts significant doubt on injury sustained to the left ankle during ACDUTRA and suggests intercurrent causes for both ankle conditions, e.g. post service injury, significant osteoporosis, and Rheumatoid Arthritis.  

Moreover, after reviewing the claims file (including the STRs) and physically examining the Veteran, the September 2013 VA examiner concluded that Rheumatoid Arthritis of the ankles was less likely than not incurred in or caused by the in-service injury, event, or illness.  The examiner explained that his bilateral ankle deformity was more likely than not secondary to Rheumatoid Arthritis, as this type of arthritis could occur regardless of military service.  So that examiner disassociated all current disability from the Appellant's service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

In sum, bilateral ankle fracture was not shown during a period of ACDUTRA. Rheumatoid arthritis was not diagnosed during a period of ACDUTRA or for many years thereafter.  The mere fact that the Veteran had a right ankle sprain and pulled left foot tendon does not support finding that a bilateral ankle disorder was incurred during a period of ACUDTRA. In order for him to achieve "Veteran" status and be eligible for service connection for the bilateral ankle disability claimed, the record must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA. 38 C.F.R. § 3.1(a), (d).  The preponderance of the evidence is against such a finding, and the appeals therefore must be denied.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a right ankle disability is denied. 

Entitlement to service connection for a left ankle disability is denied. 


REMAND

As concerning the claim of entitlement to an initial compensable evaluation for the service-connected bilateral hearing loss, according to 38 U.S.C.A. § 7105(a) an appeal to the Board is initiated by the timely filing of a Notice of Disagreement (NOD) and, after receipt of an SOC, completed by timely filing of a Substantive Appeal (VA Form 9/equivalent statement).  38 C.F.R. § 20.200 (2015).  In essence, the following sequence is required:  there must be a decision by the RO, the claimant must express timely disagreement with the decision (by filing an NOD within one year of the date of mailing of notice of the RO decision), VA must respond by explaining the basis of the decision to the claimant (in the form of an SOC), and finally the Appellant, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed Substantive Appeal (VA Form 9 or equivalent statement).  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.204.

Thus, here, since he has filed a timely NOD in response to the initial noncompensable evaluation following the award of service connection for bilateral hearing loss, the Appellant is entitled to an SOC and opportunity, in response to the SOC, to also file a timely Substantive Appeal (VA Form 9/equivalent statement) to complete the steps necessary to perfect his appeal of these additional claims to the Board.  As already alluded to, the appropriate disposition in this circumstance is to remand, rather than merely refer, the claim.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  After the RO (AOJ) provides the Appellant this SOC, this claim should be returned to the Board only if he perfects the appeal in a timely manner by also filing a VA Form 9 or equivalent.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Provide the Appellant and his representative an appropriate SOC addressing the additional claim of entitlement to an initial compensable evaluation for the service-connected bilateral hearing loss.  Advise them of the time limit for filing a Substantive Appeal (VA Form 9 or equivalent statement) in response to this SOC, also that, in order for the Board to have jurisdiction to further consider this additional claim, they generally must complete this additional step to perfect the appeal of this additional claim, absent some exception of the type contemplated by Percy v. Shinseki, 23 Vet. App. 37 (2009).  If they timely perfect an appeal of this additional claim, it should be returned to the Board for further appellate consideration.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


